Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending. Claims 1 and 12 are independent. Claims 2-11 and 13-14 are dependent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20210011288) hereinafter Lai in view of Li et al. (US 20190317952) hereinafter Li.
Regarding claim 1, Lai teaches a method of distributed data detection (i.e. the method includes detecting, by the processor, a feature of the one or more features in the data set, [0010]), the method comprising: obtaining, by an end-unit, a plurality of datasets (i.e. The first device is configured to receive input data (e.g., image data) from one or more sensors, [0039]); streaming, by the end-unit to a remote computing device, at least a part of the obtained datasets (i.e. The first device can generate a reduced data set based on the input data and provide the reduced data set to the second device as an input to the neural network on the second device, [0040]); receiving, by the remote computing device, a desired data portion related information (i.e. the first device outputs any of the one or more identified features of the input data to the 302a and/or the second device 302b, [0124]) and the neural network of the second device can use the reduced data set and the identified first feature to identify the second feature with sufficient accuracy a and/or sufficiently low error e and provide information associated with the identified second feature to the first device as the output data, [0134]); and detecting, by the end-unit, the desired data portion in at least a part of the obtained datasets using the selected operation (i.e. the first device is configured to perform the action(s) in response to or based on outputs of the neural network of the second device, [0041] and The first device can then use the output data  received from the second device to perform one or more actions associated with the second feature, [0134] the first device 302a is configured to update or provide new imagery using the display 264 in response to in response to any of the features of the reduced data set 310 as identified by neural network 114b of the second device 302b, [0131]).
However, Lai does not explicitly disclose determining, by the end-unit, end-unit related information and sending the end-unit related information to the remote computing device.
However, Li teaches determining, by the end-unit, end-unit related information (i.e. unique identifier may help other nodes and external entities (devices, users, etc.) to identify the node and distinguish it from other nodes is assigned, [0107]) and sending the end-unit related information to the remote computing device (i.e. the node may share its unique identifier with the other nodes, [0107]).
Based on Lai in view of Li it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the system of Lai in order to quickly detect features of dataset of Lai system. 
302a and/or the second device 302b, [0124] and the neural network of the second device can use the reduced data set and the identified first feature to identify the second feature with sufficient accuracy a and/or sufficiently low error e and provide information associated with the identified second feature to the first device as the output data, [0134]); and detecting, by the end-unit, the desired data portion in at least a part of the obtained datasets using the selected operation and the determined operation parameters (i.e. the first device is configured to perform the action(s) in response to or based on outputs of the neural network of the second device, [0041] and The first device can then use the output data  received from the second device to perform one or more actions associated with the second feature, [0134]).

Regarding claim 3, Lai teaches selecting the operation by the remote computing device and detecting the desired data portion by the end-unit in real-time based on the same part of the obtained datasets (i.e. the neural network 114a can output the input data 110 associated with the fifth feature to the neural network 114b as the reduced data set 310. The neural network 114b can use the reduced data set 310 to accurately identify the fifth feature and provide the identified fifth feature as output data 112 to the first device, [0129] and the first device 302a is configured to update or provide new imagery using the display 264 in response to in response to any of the features of the reduced data set 310 as identified by neural network 114b of the second device 302b, [0131]).

Regarding claim 4, Lai teaches selecting the operation by the remote computing device based on a streaming history of the obtained datasets from the end-unit to the remote 302b can receive the reduced data set 310 and identify additional features of the person (e.g., facial expression, mood, age, etc.), [0123]).another

Regarding claim 5, Lai teaches selecting the operation by the remote computing device based on at least a part of datasets obtained by one or more additional end-units and based on at least one of: the end-unit related information and the desired data portion related information (i.e. system 300 can include devices 302a . . . n. The first device 302a provides a reduced data set 310a to the second device 302b, the second device 302b provides a reduced data set 310b to a third device 302c, etc. Each of devices 302a . . . n include a corresponding neural network, [0136]).

Regarding claim 6, Lai teaches detecting, by the end-unit, the desired data portion in a first part of the obtained datasets using the selected operation (i.e. The neural network 114a can be implemented to identify one or more features of the input data 110. In some embodiments, the first device 302a uses the one or more identified features of the input data, [0122]); and detecting, by the remote computing device, the desired data portion in a second part of the obtained datasets using the selected operation (i.e. The second device 302b can receive the reduced data set 310 and identify additional features of the person (e.g., facial expression, mood, age, etc.), [0123]).

Regarding claim 7, Lai teaches determining a ratio between the first part and the second part of the obtained datasets being processed by the end-unit and the remote computing device (i.e. the outputs of the neural network 114a and/or the neural network 114b include detection, with a certain accuracy or threshold, of an object in a certain location, detection of eyes in a 114a and/or the neural network 114b can determine with a level of certainty (e.g., with a degree of error e and/or accuracy a) that a certain object or feature is not present in the input data 110, [0124]).

Regarding claim 8, Lai teaches updating the selected operation based on a rate of successful detections of the desired data portion by the end-unit (i.e. the first device 302a is configured to update or provide new imagery using the display 264 in response to any of the features of the input data 110 as identified by the neural network 114a of the first device 302a or in response to any of the features of the reduced data set 310 as identified by neural network 114b of the second device 302b, [0131]).

Regarding claim 9, Lai teaches determining a rate of transmission of the obtained datasets from the end-unit to the remote computing device based on at least one of: a rate of successful detections of the desired data portion by the end-unit, the end-unit related information, the obtained datasets, a desired latency and any combination thereof (i.e. the first device 302a can reduce processing time, and number of transmissions between the first device 302a and the second device 302b, thereby saving energy consumption and bandwidth. Advantageously, this reduces traffic between the first device 302a and the second device 302b, 

Regarding claim 10, Lai teaches applying, by the end-unit or by an external computing device, a predefined dataset size reduction function to at least some of the obtained datasets prior to streaming thereof to the remote computing device, the dataset size reduction is predefined to reduce the size of the datasets as compared to the size thereof prior to the application of the dataset size reduction function (i.e. the reduced data set 310 is smaller in size, compressed, reduced in size, etc., compared to the input data 110. For example, if the input data 110 is image data that is 5 megabytes, the reduced data set 310 may be image data that is 1 megabyte. In some embodiments, the neural network 114a is configured to receive the input data 110 and output the reduced data set 310 that is reduced in size, [0126]).

Regarding claim 11, Lai teaches the predefining the dataset reduction function for the selected operation by: providing a set of dataset size reduction actions (i.e. if the input data is image data having 1200×1200 pixels, the reduced data set may also be image data but having a size of 500×500 pixels, [0040]); providing one or more training datasets (i.e. training a neural network can refer to or include a process of machine learning in which training data sets, [0045]); generating a set of reduced size training datasets by applying at least some of the size reduction actions to at least some of the one or more training datasets (i.e. Tuning the neural network 114 can include setting different parameters 128 for each neural network 114, fine-tuning the parameters 128 differently for each neural network 114, or assigning different weights (e.g., hyperparameters, or learning rates), tensor flows, etc. Thus, by setting appropriate .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Lai et al. (US 20210011288) hereinafter Lai.
Regarding claim 12, Lai teaches a method of data preprocessing for detection tasks (i.e. pre-processing input data for any one or more of the neural network, [0058]), the method comprising: obtaining a dataset (i.e. the first device is configured to receive input data (e.g., image data) from one or more sensors, [0039]); selecting an operation to be performed on the dataset (i.e. a determination of an action or the action to be taken by one of the first device 302a and/or the second device 302b, [0124]; and applying a dataset reduction function to the dataset, the dataset reduction function is predefined for the selected operation and configured to reduce a size of the dataset as compared to the size thereof prior to the application of the dataset size reduction function (i.e. the reduced data set 310 is smaller in size, compressed, reduced in size, etc., compared to the input data 110. For example, if the input data 110 is image data that is 5 megabytes, the reduced data set 310 may be image data that is 1 megabyte. In some embodiments, the neural network 114a is configured to receive the input data 110 and output the reduced data set 310 that is reduced in size, [0126]).

Regarding claim 13, Lai teaches wherein predefining the reduction function comprises: providing a set of dataset size reduction actions (i.e. if the input data is image data having 1200×1200 pixels, the reduced data set may also be image data but having a size of 500×500 pixels, [0040]); providing one or more training datasets (i.e. training a neural network can refer to or include a process of machine learning in which training data sets, [0045]); generating a set of reduced size training datasets by applying at least some of the size reduction actions to at least some of the one or more training datasets (i.e. Tuning the neural network 114 can include setting different parameters 128 for each neural network 114, fine-tuning the parameters 128 differently for each neural network 114, or assigning different weights (e.g., hyperparameters, or learning rates), tensor flows, etc. Thus, by setting appropriate parameters 128 for the neural 

Regarding claim 14, Lai teaches predefining a dataset size reduction for each of at least some of operations that may be potentially used to detect a desired data portion in the dataset (i.e. the reduced data set 310 is smaller in size, compressed, reduced in size, etc., compared to the input data 110. For example, if the input data 110 is image data that is 5 megabytes, the reduced data set 310 may be image data that is 1 megabyte. In some embodiments, the neural .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urtasun et al. (US 20200160151), the present disclosure relates generally to localizing objects in an environment using compressed feature representations of the environment.
Bogan, III (US 10658005), Systems and methods are disclosed configured to train an autoencoder using images that include faces, wherein the autoencoder comprises an input layer, an encoder configured to output a latent image from a corresponding input image.
GRISWOLD et al. (US 20100239143), method includes accessing an under-sampled data set and a library of previously acquired data sets. The method includes producing an approximation of the under-sampled data set by transforming data stored in the library.
Kwasny et al. (US 6285992), methods and systems for processing complex data sets to identify abnormalities.	 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
1/12/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447